Citation Nr: 0636950	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for a chronic 
disability of the upper extremities.

4.  Entitlement to service connection for a chronic 
disability of the lower extremities.

5.  Entitlement to service connection for incontinence, 
urinary and bowel.

6.  Entitlement to service connection for a depressive 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984 and from February 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied entitlement to service connection 
for a cervical spine condition; degenerative disc disease of 
the lumbosacral spine; a chronic disability of the upper 
extremities; a chronic disability of the lower extremities; 
incontinence, urinary and bowel; and a depressive disorder.  

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The U.S. Air Force Center for Radiation Dosimetry 
indicated negative findings regarding the veteran's claimed 
exposure to radiation.

2.  Service medical records are negative for radiation 
exposure or chemical exposure.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative disc disease (DDD) of the lumbar spine, either 
had its onset in service or preexisted service and was 
permanently worsened therein, or that DDD of the lumbar spine 
manifested to a compensable degree within one year after his 
separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
chronic disability of the upper extremities either had its 
onset in service or preexisted service and was permanently 
worsened therein.   

5.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
chronic disability of the lower extremities either had its 
onset in service or preexisted service and was permanently 
worsened therein; or is related to a service connected 
disability.    

6.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
incontinence, urinary and bowel, either had its onset in 
service or preexisted service and was permanently worsened 
therein.  

7.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's depressive 
disorder, either had its onset in service or preexisted 
service and was permanently worsened therein; or that a 
depressive disorder manifested to a compensable degree within 
one year after his separation from service; or is related to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for DDD of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  

2.  Service connection for a chronic disability of the upper 
extremities is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  Service connection for a chronic disability of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).

4.  Service connection for incontinence, urinary and bowel, 
is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

5.  Service connection for a depressive disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002 and December 
2002; a rating decision in March 2003; and a statement of the 
case in January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in February 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III.  Factual background and analysis

The veteran seeks entitlement to service connection for 
multiple disorders.  He contends that his present health 
condition is related to service as the only major incidents 
that have happened to him were while he was on active duty.  
He contends that the impact from falling off an A-6 plane 
resulted in his present condition.  In addition, he claimed 
that he performed tasks of maintenance of a radiation 
detection/gathering system with the use of radiated sticks.  
Also, while assigned to work in an aircraft battery acid 
shop, while pouring neutralized acid into a waste barrel, the 
fluid reacted like a geyser and although he was wearing 
safety equipment, he was drenched with the substance.  

The veteran reported that post service he worked as a 
firefighter for about two years.  He resigned and sought less 
physically challenging work due to his lack of sustainable 
energy level and physical strength level.  This caused his 
depression for which he finally sought help.  

Service medical records show that in March 1981 the veteran 
fell off the wing of an A-6 airplane and was treated for a 
laceration to his chin and chipped teeth.  He did not lose 
consciousness and a neurological evaluation was within normal 
limits.  He was stable upon release from the emergency room 
and returned to duty.  In September 1982 he sought treatment 
for neck pain of two days duration which was not bad.  He 
sought an excuse from a physical fitness test scheduled a few 
days later.  He had full range of motion and no real 
tenderness was noted.  The assessment was cervical 
strain/strained trapezius muscles.  At his discharge 
examination in December 1983, the veteran was clinically 
evaluated as normal.  A scar was noted under his chin.  

In the report of medical history accompanying an enlistment 
examination in January 1985 for the Air Force National Guard, 
the veteran denied having or having had conditions other than 
tonsil removal when a child, usual childhood illnesses and 
urethritis from which the examiner noted the veteran had 
fully recovered.  On an applicant medical prescreening form, 
in January 1985, he denied having or having had back trouble, 
any painful or "trick" joints, loss of movement in any 
joint, or impaired use of arms, legs, hands, and feet.  He 
denied having any difficulty standing for a long time and in 
general denied any other medical problems or defects of any 
kind.  The report of medical examination in January 1985 
shows a clinical evaluation of normal for all systems with 
the notation that his tonsils were absent.  No separation 
examination report is of record and the veteran stated that 
he did not have one.  

A September 2002 reply to a request for information to the 
United States Air Force Center for Radiation Dosimetry 
indicated negative findings regarding exposure to radiation.  

The veteran was afforded a VA neurological examination in 
February 2003.  The veteran reported a history of falling off 
an aircraft wing in 1981.  He suffered a chin laceration and 
a dental problem.  After these were addressed he returned to 
work the following day.  The veteran reported that following 
his discharge from the service he was in extremely good 
health, and worked as a firefighter for two years during 
which he sustained several other accidents and injuries 
involving carrying people out of a fire or lifting heavy 
equipment.  He also recalled his back "locking up" while he 
was lifting a heavy transmission.  He believed that his 
symptoms got worse about six years earlier.  He complained of 
cramps in his forearms particularly with activity and of leg 
weakness and leg cramps.  He stated that in 1994 he developed 
urinary incontinence and was told that he had prostate 
problems.  He primarily described a feeling of urinary and 
occasional fecal urgency.  

The examiner recorded the clinical findings.  The examiner 
noted that the claims file and medical records had been 
reviewed.  He noted that the veteran did sustain a chin 
laceration and some dislocation of his teeth, but had no 
other noted injuries and was able to continue his military 
service for another several years.  A subsequent visit a year 
after the injury was for some minor neck stiffness which 
resolved spontaneously.  The examiner saw nothing regarding 
radiation or chemical exposure other than the veteran's 
written account.  

The examiner opined that the veteran's present problems are 
not related to the fall in service.  The examiner could find 
nothing regarding any inservice radiation exposure.  The 
veteran's current symptoms were explained by peripheral 
vascular problems with a minor component from the lumbar disc 
disease.  

In March 2003, the veteran had an examination of the spine.  
The examiner noted that his review of "CPRS" records 
indicated a diagnosis of sciatica due to disc herniation at 
L5-S1, claudication due to partial abdominal aorta thrombosis 
and prostatic enlargement.  The veteran had reported in 2000 
that his back pain began two years prior (1998).  He reported 
in 2002 that eight years prior (1994) he was able to run 50 
miles a week and 15 miles at one time.  

The veteran reported that his neck was intermittently 
symptomatic over the years after the fall in service and on a 
daily basis over the last several years.  He had not 
previously sought medical attention of the neck since his 
discharge from service.  The veteran described his other 
symptoms.  The clinical findings were recorded.  

The impression was chronic neck pain, chronic low back pain 
with MRI scan finding of broad-based disc herniation at L5-S1 
with minimal degenerative disc disease, and a musculoskeletal 
examination of the upper and the lower extremities was 
otherwise unremarkable.  The examiner opined that the 
veteran's claim "represents no more than a possibility, but 
does not rise to the level of reasonable medical certainty or 
as likely as not."  Further, "[h]is claim is speculative in 
nature and is not supported by the medical evidence of our 
record."  

The veteran was afforded a VA mental disorders examination in 
March 2003.  The veteran had complaints related to physical 
problems about his back which caused depressed feelings.  He 
claimed that the back problems were caused by his fall from 
the front wing of a plane while in service.  Clinical 
findings were recorded.  The diagnoses were depressive 
disorder, not elsewhere classified (NEC), adjustment disorder 
and tobacco use disorder. 

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's claimed disorders to service or to a service-
connected disability.  

The first medical evidence of record with regard to these 
claims is in October 2000.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statements are not competent medical evidence of a nexus 
(that is, a causal link) between the claimed disorders and 
active service, or secondary to a service-connected 
disability.

With respect to claimed degenerative disc disease of the 
lumbar spine, service medical records are negative for 
complaints, findings, or diagnosis of a lumbar spine 
disorder.  Although the veteran reported in December 2002 a 
history of having low back pain dating back to his fall from 
an aircraft, the evidence of record shows that at the time of 
his fall in 1981, at his discharge examination in December 
1983, and at a reenlistment examination in January 1985, 
there were no complaints of back pain and no finding of a 
lumbar spine disorder.  Further, in January 1985, he denied 
having recurrent back pain.  Thus, a chronic lumbar spine 
disorder is not shown in service. 

There is no medical evidence of record that shows DDD of the 
lumbar spine manifested to a compensable degree within one 
year of the veteran's separation from service.  Therefore 
service connection is not warranted on a presumptive basis.  

VA outpatient treatment records show that in October 2000 the 
veteran had reported that his back pain had begun in 1998 
with no definite injury, or approximately 10 years after 
separation from service.  In December 2002 he reported that 
eight years earlier he had been a long distance runner and 
biker.  The records show complaints and diagnosis of low back 
pain and DDD of the lumbar spine.  This medical evidence, 
however, does not provide a link between a low back disorder 
to service or to symptomatology since service.

At a VA neurological examination in February 2003, the 
veteran reported that he had been in good health after 
discharge from service and subsequently had sustained 
injuries involving his back.  The examiner opined that the 
veteran's problem was not related to the fall in service.  At 
a March 2003 VA examination of the spine, the veteran 
indicated that had intermittent low back pain after his 
discharge from service.  He worked for the fire department 
from 1990 to 1992 and related that his back went out while 
fighting a fire on one occasion and he had other similar 
episodes while working for the fire department.  The examiner 
diagnosed chronic low back pain with MRI finding of broad-
based disc herniation at L5-S1 with minimal DDD.  The 
examiner opined that the veteran's claim did not rise to the 
level of reasonable medical certainty or to the level of "as 
likely as not."  Based upon review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against entitlement to service connection for DDD 
of the lumbar spine.  There is no probative, competent 
medical evidence that the veteran currently has DDD of the 
lumbar spine which has been linked to service or to a 
service-connected disability.  

With respect to claimed chronic disabilities of the upper and 
lower extremities, service medical records are negative for 
complaints, findings, or diagnosis of a disability of the 
upper and lower extremities.  A December 2002 neurosurgery 
clinic note mentions intermittent leg weakness.  The history 
of a traumatic fall in service was noted.  His upper 
extremity sensory and motor function and coordination 
appeared grossly intact.  A December 2002 MRI scan described 
an L5-S1 disc herniation.  General surgery was following the 
veteran for a partial thrombosis of the infra-renal aorta 
which was noted on the MRI scan.  The neurosurgeon opined 
that the veteran's leg pain noted to have started 10 years 
earlier might be due in part to the partial thrombosis and in 
part to the L5-S1 disc herniation.  This medical evidence, 
however, does not provide a link between a disability of the 
upper or lower extremities to service or to symptomatology 
since service.

The examiner at a February 2003 neurological examination 
opined that the veteran's present problems were not related 
to the fall in service.  His current symptoms were readily 
explained by the peripheral vascular problems with a minor 
component from the lumbar disc disease.  At a March 2003 VA 
examination, the veteran described pain, numbness, tingling, 
and weakness in the upper extremities and not any actual 
joint problems.  He described cramping pain and numbness of 
the lower extremities.  The impression at a March 2003 VA 
spine examination was that a musculoskeletal exam of the 
upper and lower extremities was otherwise unremarkable.  The 
veteran's upper and lower extremity symptoms were not linked 
to an incident in service.  The March 2003 examiner opined 
that the veteran's claim represented no more than a 
possibility, but did not rise to the level of reasonable 
medical certainty or "as likely as not."  Based upon review 
of the evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for a chronic disability of the upper or 
lower extremities.  There is no probative, competent medical 
evidence that the veteran currently has a chronic disability 
of the upper or lower extremities which has been linked to 
service or to a service-connected disability.  

With respect to claimed incontinence, urinary and bowel, 
service medical records are negative for complaints, 
findings, or diagnosis of incontinence.  VA outpatient 
treatment records show that in October 2000 and subsequent 
visits the veteran denied bowel or bladder incontinence.  In 
December 2002 he reported urinary and bowel incontinence over 
the prior 3 1/2 years.  An examiner opined that the veteran's 
reports of incontinence were not explained by his MRI 
findings.  Although VA outpatient treatment records show 
complaints of incontinence, these records do not link the 
incontinence to service or to a service-connected disability.  
At a VA examination in February 2003, he reported that in 
1994 he developed urinary incontinence and was told that he 
had prostate problems.  This indicates that his incontinence 
developed post service due to a nonservice-connected 
disorder.  His complaints were of occasional feelings of 
urinary and fecal urgency and he had experienced occasional 
incontinence.  Moreover, a VA neurological examiner opined 
that the veteran's problems of incontinency were not related 
to a fall sustained in service.  Based upon review of the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for incontinence, urinary and bowel.  
There is no probative, competent medical evidence that the 
veteran currently has incontinence which has been linked to 
service or to a service-connected disability.  

With respect to the claim for a depressive disorder, service 
medical records are negative for complaints, findings, or 
diagnosis of depressive disorder.  There is no medical 
evidence of record that shows depression manifested to a 
compensable degree within one year of the veteran's 
separation from service.  Thus, service connection is not 
warranted on a presumptive basis.  At a March 2003 mental 
disorders examination, it was noted that psychiatric 
treatment started in 1999.  The veteran claimed that his 
depressed feelings were related to his back problems caused 
by a fall in service.  VA treatment records show that the 
veteran is seen periodically for supportive therapy for 
depression, anxiety, and adjustment disorder.  In November 
2003 he presented to a VA emergency room with complaints of 
feeling anxious and depressed.  In days prior he had been 
having homicidal thoughts due to a neighborhood incident.  He 
was admitted for treatment and subsequently discharged in 
early January 2004 with no suicidal or homicidal ideation, no 
indication of psychosis and was stable.  In late January 2004 
he communicated suicidal ideation.  Although VA treatment 
records and the March 2003 VA examination show a diagnosis of 
depression, these records do not link the depression to 
service or to a service-connected disability.  

The veteran claims that his depression is linked to his 
physical complaints, however, he is not service connected for 
any disability.  Based upon review of the evidence of record, 
the Board concludes that the preponderance of the evidence is 
against entitlement to service connection for a depressive 
disorder.  There is no probative, competent medical evidence 
that the veteran's current depressive disorder has been 
linked to service or to a service-connected disability.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for the claimed issues.  There is no 
competent medical evidence that the veteran currently has DDD 
of the lumbar spine; a chronic disability of the upper 
extremities; a chronic disability of the lower extremities; 
incontinence, urinary and bowel; and a depressive disorder 
which have been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any of the aforementioned currently 
claimed disorders and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that DDD 
of the lumbar spine; a chronic disability of the upper 
extremities; a chronic disability of the lower extremities; 
incontinence, urinary and bowel; and a depressive disorder 
are a result of an injury or disease in service.  Therefore, 
the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.

Entitlement to service connection for a chronic disability of 
the upper extremities is denied.

Entitlement to service connection for a chronic disability of 
the lower extremities is denied.

Entitlement to service connection for incontinence, urinary 
and bowel is denied.

Entitlement to service connection for a depressive disorder 
is denied.


REMAND

The veteran contends that he has a cervical spine disorder 
due to trauma suffered in service.  Service medical records 
show that the veteran fell from an aircraft wing in March 
1981.  A neurological evaluation was within normal limits and 
after treatment for a laceration to his chin and chipped 
teeth, he was returned to duty.  Approximately a year and a 
half later he sought treatment for neck pain which was 
assessed as cervical strain/strained trapezius muscles.  At 
his discharge examination in October 1983, his spine was 
clinically evaluated as normal.  At an enlistment examination 
in January 1985, he denied having or having had recurrent 
back pain, any back trouble or a head injury and no cervical 
spine disorder was noted on examination.    

At a March 2003 VA examination, the veteran reported that his 
neck had been intermittently symptomatic after the fall in 
service and on a daily basis in recent years, however, he had 
not sought medical treatment of his neck since discharge from 
service.  He was diagnosed with chronic neck pain and the 
examiner noted that x-rays were pending.  The examiner 
provided a negative medical opinion; however, it does not 
appear that the cervical spine x-rays were available at the 
time.  The report of March 2003 x-rays shows a diagnosis of 
mild to moderate degenerative disk disease of C5-C7.  In 
addition, when the veteran was seen in June 2003 for a low 
back disorder, it was noted that his active problems on his 
health summary included cervical brachial syndrome.  
Accordingly, additional development is needed prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of his cervical spine 
disability diagnosed as DDD C5-C7 and 
cervical brachial syndrome.  The claims 
folder must made available to the examiner 
for review in conjunction with the 
examination, and the examiner must 
indicate in the report that the claims 
folder was reviewed.  All indicated tests 
and x-ray examinations should be 
conducted.  A rationale should be provided 
for all opinions expressed.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that the veteran suffers 
from any diagnosed cervical spine 
disability that is related to an 
incident in service.  If it cannot be 
determined whether or not any cervical 
spine disorder is related to an 
incident in service without resort to 
mere conjecture, the examiner should so 
state in the examination report.

2.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


